MEMORANDUM OPINION


No. 04-05-00648-CR

Dammond D. STEEN,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-3075
Honorable Sharon MacRae, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   November 2, 2005

DISMISSED FOR LACK OF JURISDICTION
            From our initial review of the record it appeared that Appellant sought an appeal of the
indictment in cause number 2005-CR-3075, filed in the 290th Judicial District Court, Bexar County,
Texas.  Because there did not appear to be any final order or judgment over which this court has
jurisdiction, on September 23, 2005,  we ordered appellant to show cause in writing by October 10,
2005, why this appeal should not be dismissed for lack of jurisdiction.  See Tex. R. App. P. 32.2.
Although Appellant filed copies of additional motions filed in the trial court, they do not provide
proof of a final order and do not dispose of the claims against Appellant.  
            Therefore, this appeal is dismissed for lack of jurisdiction.  See Tex. R. App. P. 42.3(a).   
 
                                                                                    PER CURIAM
 
DO NOT PUBLISH